Case 6:18-cv-01606-GAP-GJK Document 112 Filed 11/26/19 Page 1 of 2 PageID 1806




                             UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

    SECURITIES AND EXCHANGE
    COMMISSION,

                          Plaintiff,

    v.                                                         Case No: 6:18-cv-1606-Orl-31GJK

    RONALD C. MONTANO, TRAVIS
    STEPHENSON, ANTONIO GIACCA,
    MICHAEL WRIGHT, ROMEO A.
    MONTANO, ELMA C. MONTANO,
    DENISE MONTANO and REM
    FLORIDA PROPERTIES, LLC,

                          Defendants.


                                                 ORDER
           This case is before the Court on Plaintiff’s Motion for Partial Summary Judgment Against

    Defendant Ronald C. Montano on the Issue of Liability (Doc. 99) and Defendant Robert

    Montano’s Motion for Summary Judgment (Doc. 111), both filed November 21, 2019. The

    parties will be allowed until December 23, 2019, to file responsive memoranda and any materials

    in opposition to the motions, including affidavits or other documents within the purview of Rule

    56, showing that there are genuine issues of material fact in dispute; otherwise the Court may enter

    Summary Judgment, if appropriate, against the adverse party. Milburn v. United States, 734 F.2d

    762, 765 (11th Cir. 1984); see Griffith v. Wainwright, 772 F.2d 822, 825 (11th Cir. 1985)(per

    curiam); Fed. R. Civ. P. 56(e). Reply briefs may be filed, not exceeding ten (10) pages, within
Case 6:18-cv-01606-GAP-GJK Document 112 Filed 11/26/19 Page 2 of 2 PageID 1807




    14 days after each response is served. The parties shall electronically file all exhibits in

    support of their papers. The parties will be advised if paper copies of any or all exhibits

    will be required. The Court prefers transcripts in full-page format.

           DONE and ORDERED in Chambers, Orlando, Florida on November 22, 2019.




    Copies furnished to:

    Counsel of Record
    Unrepresented Party




                                                    -2-
